0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021, 12/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11240307  hereinafter ‘307. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claims 1 of patent ‘307.  
Similar reasoning applies to claims 8 and 14 of the instant application. See, the table below which shows both application claims on limitation bases. 
The instant application -17/548,192
U.S. Patent No. 11240307  
Claim 1.  A storage system, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes having non-volatile memory with differing capacities; 
a first communication path coupling the plurality of storage nodes; and 
a second communication path coupled to the non-volatile memory of each of the plurality of storage nodes such that the non-volatile memory of a first one of the plurality of storage nodes configured to initiate a command to the non-volatile memory of a second one of the plurality of storage nodes via the second communication path.
Claim 2 .  The storage system of claim 1, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second communication path.
Claim 1. A storage system, comprising:
a plurality of storage nodes, each of the plurality of storage nodes having storage memory;
a first communication path coupling the plurality of storage nodes; and

a second communication path coupled to the storage memory of each of the plurality of storage nodes such that the storage memory of a first one of the plurality of storage nodes configured to initiate a command to the storage memory of a second one of the plurality of storage nodes via the second communication path, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second communication path.


Claim 2. The storage system of claim 1, wherein the storage memory comprises flash memory.

Claim 3.    The storage system of claim 1, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 3.    The storage system of claim 1, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 4.  The storage system of claim 1, wherein the second communication path is a mesh network.   
Claim 4.  The storage system of claim 1, wherein the second communication path is a mesh network.   
Claim 5.  The storage system of claim 1, further comprising: each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first communication that is distinct from the second communication path.

Claim 5.  The storage system of claim 1, further comprising: each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first communication that is distinct from the second communication path.
  
Claim 6.    The storage system of claim 1, further comprising:  the storage memory of a storage node comprises a controller, wherein controllers of the non-volatile memory in differing storage nodes are configured to communicate with each other via the second communication path..

Claim 6.    The storage system of claim 1, further comprising: the storage memory of a storage node comprises a controller, wherein controllers of storage memory in differing storage nodes are configured to communicate with each other via the second communication path.

Claim 7.    The storage system of claim 1, wherein the non-volatile memory within one of the plurality of storage nodes comprises a plurality of flash memory devices wherein at least two of the plurality of flash devices have differing storage capacities.
Claim 7.   The storage system of claim 1, wherein the storage memory within one of the plurality of storage nodes comprises a plurality of flash memory devices wherein at least two of the plurality of flash devices have differing storage capacities
Claim 8.  A method, comprising: 
transmitting a command from a processor of a storage node to a controller of a first storage unit of the storage node, wherein the storage node is coupled to further storage nodes of the storage system by a first communication path, and wherein at least one of the plurality of storage nodes comprise non-volatile memory with differing capacities; and 
communicating regarding the command from the processor of the first storage unit to a processor of a second storage unit of one of the further storage nodes via a second communication path coupling the first storage unit and the second storage unit without the communicating regarding the command passing through the first communication path.
Claim 10.   The method of claim 8, wherein the first communication path comprises a switch fabric that couples storage nodes of the storage system.
Claim 8.  A method for communicating in a storage system, comprising:
communicating a command from a processor of a storage node to a processor of a first storage unit of the storage node, wherein the storage node is coupled to further storage nodes of the storage system by a first communication path, the first communication path comprising switch fabric that couples storage nodes of the storage system; and
communicating regarding the command from the processor of the first storage unit to a processor of a second storage unit of one of the further storage nodes via a second communication path coupling the first storage unit and the second storage unit without the communicating regarding the command passing through the first communication path.
Claim 9.    The method of claim 8, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 9.    The method of claim 8, wherein the second communication path comprises a non-switched, non-shared I/O path.

Claim 10.  The method of claim 8, wherein the communicating regarding the command from the processor of the first storage unit includes communicating a request based on the command.   
Claim 11.    The method of claim 8, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 11.    The method of claim 8, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 12.    The method of claim 8, further comprising:
completing an operation with a first storage memory of the first storage unit as a committed transaction.
Claim 12.    The method of claim 8, further comprising:
completing an operation with a first storage memory of the first storage unit as a committed transaction.
Claim 13.  The method of claim 8, further comprising: sending information regarding the committed transaction from the first storage unit to the second storage unit via the second communication path.

Claim 13.  The method of claim 8, further comprising:
sending information regarding the committed transaction from the first storage unit to the second storage unit via the second communication path.

Claim 14.  A storage system, comprising: a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first communication path; 
a plurality of storage drives, each having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives,  wherein at least one storage drive includes non-volatile memory having differing capacity; and

at least a subset of the plurality of storage drives coupled by a second communication path wherein one of the plurality of storage drives included in a first one of the plurality of storage nodes can initiate a command via the second communication path to one of the plurality of storage drives included in a second one of the plurality of storage nodes, without the command passing through the first communication path.
Claim 14.  A storage system, comprising:
a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first communication path that includes switch fabric;
a plurality of storage drives, each having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives; and

at least a subset of the plurality of storage drives coupled by a second communication path wherein one of the plurality of storage drives included in a first one of the plurality of storage nodes can initiate a command via the second communication path to one of the plurality of storage drives included in a second one of the plurality of storage nodes, without the command passing through the first communication path.
Claim 15.  The storage system of claim 14, further comprising: one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 15.  The storage system of claim 14, further comprising: one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 16. The storage system of claim 14, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 16. The storage system of claim 14, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 17.  The storage system of claim 14, wherein the second communication path includes a non-switched, non-shared I/O path coupling the first one of the plurality of storage drives to the second one of the plurality of storage drives.
Claim 17.  The storage system of claim 14, wherein the second communication path includes a non-switched, non-shared I/O path coupling the first one of the plurality of storage drives to the second one of the plurality of storage drives.
Claim 18.  The storage system of claim 14, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network. 
Claim 18.  The storage system of claim 14, wherein the first network includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network.
Claim 19.  The storage system of claim 14, wherein the second communication path is a mesh network.
Claim 19.  The storage system of claim 14, wherein the second communication path is a mesh network. 
 Claim 20.  The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric, and wherein controllers of storage units in differing storage nodes are configured to communicate with each other via the second communication path.
Claim 20.  The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via the switch fabric, wherein processors of storage units in differing storage nodes are configured to communicate with each other via the second communication path.










Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10693964 hereinafter ‘964. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claims 1 of patent ‘964.  
Similar reasoning applies to claims 8 and 14 of the instant application. See, the table below which shows both application claims on limitation bases.
The instant application -17/548,192
  U.S. Patent No. 10693964
Claim 1.  A storage system, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes having non-volatile memory with differing capacities; 
a first communication path coupling the plurality of storage nodes; and 
a second communication path coupled to the non-volatile memory of each of the plurality of storage nodes such that the non-volatile memory of a first one of the plurality of storage nodes configured to initiate a command to the non-volatile memory of a second one of the plurality of storage nodes via the second communication path.

Claim 1.   A storage system, comprising: 
a first network coupling a plurality of storage nodes of the storage system, the storage nodes cooperative to store and retrieve user data across the storage nodes and in storage units; and 



a second network coupling at least a storage unit of a first storage node of the plurality of storage nodes to a storage unit of a second storage node of the plurality of storage nodes, wherein the storage unit of the first storage node is configurable to transmit a command to the storage unit of the second storage node via the second network without the command passing through the first network, and wherein each storage unit of the first storage node and each storage unit of the second storage node includes storage memory.
Claim 2 .  The storage system of claim 1, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second communication path.
Claim 4.  The storage system of claim 1, wherein the first network includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network.

Claim 3.    The storage system of claim 1, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 3 The storage system of claim 1, wherein the second network includes a non-switched, non- shared I/O path.
Claim 4.  The storage system of claim 1, wherein the second communication path is a mesh network.   
Claim 2.   The storage system of claim 1, wherein the second network is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.   
Claim 5.  The storage system of claim 1, further comprising: each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first communication that is distinct from the second communication path.

Claim 5. The storage system of claim 1, further comprising: 
each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first network that is distinct from the second network.
Claim 6.    The storage system of claim 1, further comprising:
  the storage memory of a storage node comprises a controller, wherein controllers of the non-volatile memory in differing storage nodes are configured to communicate with each other via the second communication path..

Claim 6. The storage system of claim 1, further comprising: 
each storage unit having a processor, wherein processors of storage units in differing storage nodes are configured to communicate with each other via the second network.
Claim 7.    The storage system of claim 1, wherein the non-volatile memory within one of the plurality of storage nodes comprises a plurality of flash memory devices wherein at least two of the plurality of flash devices have differing storage capacities.
Claim 7. The storage system of claim 1, further comprising: 
one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 8.  A method, comprising: 
transmitting a command from a processor of a storage node to a controller of a first storage unit of the storage node, wherein the storage node is coupled to further storage nodes of the storage system by a first communication path, and wherein at least one of the plurality of storage nodes comprise non-volatile memory with differing capacities; and 
communicating regarding the command from the processor of the first storage unit to a processor of a second storage unit of one of the further storage nodes via a second communication path coupling the first storage unit and the second storage unit without the communicating regarding the command passing through the first communication path.

Claim 8 A method   comprising:

 communicating commands between storage nodes of a storage system through a first network, the storage nodes cooperative to store and retrieve user data across the storage nodes and in storage units; and 

communicating further commands, based on the commands between storage nodes, between a first storage unit of one of the storage nodes and a second storage unit of one of further storage nodes through a second network coupling the first storage unit and the second storage unit, wherein the first storage unit and the second storage unit each have storage memory.
Claim 9.    The method of claim 8, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 9. The method of claim 8, wherein the second network includes a non-switched, non-shared I/O path.
Claim 10.   The method of claim 8, wherein the first communication path comprises a switch fabric that couples storage nodes of the storage system.
Claim 13. The method of claim 8, wherein the first network includes a switch fabric that couples the one of the storage nodes and the further storage nodes, the switch fabric distinct from the second network.

Claim 11.    The method of claim 8, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 11. The method of claim 8, wherein the second network is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 12.    The method of claim 8, further comprising:
completing an operation with a first storage memory of the first storage unit as a committed transaction.
Claim 12. The method of claim 8, further comprising: 
completing an operation with a first storage memory of the first storage unit as a committed transaction; and 

sending information regarding the committed transaction from the first storage unit to the second storage unit via the second network.
Claim 13.  The method of claim 8, further comprising: 
sending information regarding the committed transaction from the first storage unit to the second storage unit via the second communication path.

Claim 10. The method of claim 8, wherein communicating further commands includes communicating a request based on the command.
Claim 14.  A storage system, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first communication path; 

a plurality of storage drives, each having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives,  wherein at least one storage drive includes non-volatile memory having differing capacity; and

at least a subset of the plurality of storage drives coupled by a second communication path wherein one of the plurality of storage drives included in a first one of the plurality of storage nodes can initiate a command via the second communication path to one of the plurality of storage drives included in a second one of the plurality of storage nodes, without the command passing through the first communication path.
Claim 14. A storage system, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first network; 

a plurality of storage drives, each of the plurality of storage drives having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives; and 

a second network coupling the plurality of storage drives, the second network configurable to transmit a command among the plurality of storage drives via the second network without the command passing through the first network.
Claim 15.  The storage system of claim 14, further comprising: one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 15. The storage system of claim 14, further comprising:
 a single chassis, having the plurality of storage nodes installed therein, wherein at least a portion of the first network and at least a portion of the second network are integral with the single chassis. 
Claim 16. The storage system of claim 14, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 16. The storage system of claim 14, wherein the second network is a point to point backend communication physical layer coupling each storage drive of each storage node to each storage drive of each other storage node of the storage system.

Claim 17.  The storage system of claim 14, wherein the second communication path includes a non-switched, non-shared I/O path coupling the first one of the plurality of storage drives to the second one of the plurality of storage drives.
Claim 17. The storage system of claim 14, wherein the second network includes a non-switched, non- shared I/O path coupling each of the plurality of storage drives.
Claim 18.  The storage system of claim 14, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network. 
Claim 18. The storage system of claim 14, the first network includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network.
Claim 19.  The storage system of claim 14, wherein the second communication path is a mesh network.
Claim 19. The storage system of claim 14, further comprising: 
one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 20.  The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric, and wherein controllers of storage units in differing storage nodes are configured to communicate with each other via the second communication path.
Claim 20. The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric that is distinct from the second network and wherein each storage drive has a processor, wherein processors of storage drives in differing storage nodes are configured to communicate with each other via the second network.







Claims 1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10178169 hereinafter ‘169. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claims 1 of patent ‘169.  
Similar reasoning applies to claims 8 and 14 of the instant application. See, the table below which shows both application claims on limitation bases.
The instant application -17/548,192
  U.S. Patent No. 10178169
Claim 1.  A storage system, comprising: 
a plurality of storage nodes, each of the plurality of storage nodes having non-volatile memory with differing capacities; 
a first communication path coupling the plurality of storage nodes; and 
a second communication path coupled to the non-volatile memory of each of the plurality of storage nodes such that the non-volatile memory of a first one of the plurality of storage nodes configured to initiate a command to the non-volatile memory of a second one of the plurality of storage nodes via the second communication path.

Claim 1  A storage system, comprising:
a plurality of storage nodes, each of the plurality of storage nodes having a plurality of storage units with storage memory; 

a first network coupling the plurality of storage nodes; and 
a second network coupled to at least a subset of the plurality of storage units of each of the plurality of storage nodes such that one of the plurality of storage units of a first one of the plurality of storage nodes can initiate or relay a command to one of the plurality of storage units of a second one of the plurality of storage nodes via the second network without the command passing through the first network.   

Claim 2 .  The storage system of claim 1, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second communication path.
Claim 2. The storage system of claim 1, wherein the second network is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.  
Claim 3.    The storage system of claim 1, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 3 The storage system of claim 1, wherein the second network includes a non-switched, non- shared I/O path.
Claim 4.  The storage system of claim 1, wherein the second communication path is a mesh network.   
Claim 4. The storage system of claim 1, wherein the first network includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network.
Claim 5.  The storage system of claim 1, further comprising: each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first communication that is distinct from the second communication path.

Claim 5.  The storage system of claim 1, further comprising: ID P70479 2860US.1 21 APPEAL BRIEF Application No. 14/683,083each storage node having a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric of the first network that is distinct from the second network.
Claim 6.    The storage system of claim 1, further comprising:  the storage memory of a storage node comprises a controller, wherein controllers of the non-volatile memory in differing storage nodes are configured to communicate with each other via the second communication path..

Claim 6. The storage system of claim 1, further comprising: each storage unit having a processor, wherein processors of storage units in differing storage nodes are configured to communicate with each other via the second network.
Claim 7.    The storage system of claim 1, wherein the non-volatile memory within one of the plurality of storage nodes comprises a plurality of flash memory devices wherein at least two of the plurality of flash devices have differing storage capacities.
Claim 7. The storage system of claim 1, further comprising: one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 8.  A method, comprising: 
transmitting a command from a processor of a storage node to a controller of a first storage unit of the storage node, wherein the storage node is coupled to further storage nodes of the storage system by a first communication path, and wherein at least one of the plurality of storage nodes comprise non-volatile memory with differing capacities; and 
communicating regarding the command from the processor of the first storage unit to a processor of a second storage unit of one of the further storage nodes via a second communication path coupling the first storage unit and the second storage unit without the communicating regarding the command passing through the first communication path.

Claim 8. A method for communicating in a storage system, comprising: 

communicating a command from a processor of a storage node to a processor of a first storage unit of the storage node, wherein the storage node is coupled to further storage nodes of the storage system by a first network; and 


communicating regarding the command from the processor of the first storage unit to a processor of a second storage unit of one of the further storage nodes via a second network coupling the first storage unit and the second storage unit.
Claim 9.    The method of claim 8, wherein the second communication path comprises a non-switched, non-shared I/O path.
Claim 9. The method of claim 8, wherein the second network includes a non-switched, non- shared I/O path.
Claim 10.   The method of claim 8, wherein the first communication path comprises a switch fabric that couples storage nodes of the storage system.
Claim 13.  The method of claim 8, wherein the first network includes a switch fabric that couples the one of the storage nodes and the further storage nodes, the switch fabric distinct from the second network.
Claim 11.    The method of claim 8, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 11.  The method of claim 8, wherein the second network is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 12.    The method of claim 8, further comprising:
completing an operation with a first storage memory of the first storage unit as a committed transaction.
Claim 12.  The method of claim 8, further comprising: 
completing an operation with a first storage memory of the first storage unit as a committed transaction; and 
sending information regarding the committed transaction from the first storage unit to the second storage unit via the second network.
Claim 13.  The method of claim 8, further comprising: sending information regarding the committed transaction from the first storage unit to the second storage unit via the second communication path.

Claim 10. The method of claim 8, wherein communicating regarding the command from the processor of the first storage unit includes communicating a request based on the command.
Claim 14.  A storage system, comprising: a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first communication path; 
a plurality of storage drives, each having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives,  wherein at least one storage drive includes non-volatile memory having differing capacity; and
at least a subset of the plurality of storage drives coupled by a second communication path wherein one of the plurality of storage drives included in a first one of the plurality of storage nodes can initiate a command via the second communication path to one of the plurality of storage drives included in a second one of the plurality of storage nodes, without the command passing through the first communication path.
Claim 14. A storage system, comprising: a plurality of storage nodes, each of the plurality of storage nodes coupled to each other of the plurality of storage nodes by a first network; 
a plurality of storage drives, each having storage memory, wherein each of the plurality of storage nodes includes one or more of the plurality of storage drives; and 

at least a subset of the plurality of storage drives coupled by a second network such that one of the plurality of storage drives included in a first one of the plurality of storageApplication No. 14/683,083 nodes can initiate or relay a command via the second network to one of the plurality of storage drives included in a second one of the plurality of storage nodes.
Claim 15.  The storage system of claim 14, further comprising: 
one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
 Claim 15. The storage system of claim 14, further comprising:
a single chassis, having the plurality of storage nodes installed therein, wherein at least a portion of the first network and at least a portion of the second network are integral with the single chassis. 
Claim 16. The storage system of claim 14, wherein the second communication path is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.
Claim 16. The storage system of claim 14, wherein the second network is a point to point backend communication physical layer coupling each storage unit of each storage node to each storage unit of each other storage node of the storage system.

Claim 17.  The storage system of claim 14, wherein the second communication path includes a non-switched, non-shared I/O path coupling the first one of the plurality of storage drives to the second one of the plurality of storage drives.
 Claim 17. The storage system of claim 14, wherein the second network includes a non-switched, non-shared I/O path coupling the first one of the plurality of storage drives to the second one of the plurality of storage drives.
Claim 18.  The storage system of claim 14, wherein the first communication path includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network. 
Claim 18. The storage system of claim 14, the first network includes a switch fabric that couples the plurality of storage nodes, the switch fabric distinct from the second network.
Claim 19.  The storage system of claim 14, wherein the second communication path is a mesh network.
 Claim 19. The storage system of claim 14, further comprising:
one of the plurality of storage nodes configured to perform data striping across the plurality of storage nodes by transferring a portion of a data stripe to each other of the plurality of storage nodes via the second network.
Claim 20.  The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric, and wherein controllers of storage units in differing storage nodes are configured to communicate with each other via the second communication path.
Claim 20. The storage system of claim 14, wherein each storage node has a processor, wherein processors of storage nodes are configured to communicate with each other via a switch fabric that is distinct from the second network and wherein each storage unit has a processor, wherein processors of storage units in differing storage nodes are configured to communicate with each other via the second network.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/18/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457